Title: To Benjamin Franklin from Watson & Cossoul, 20 August 1782
From: Watson & Cossoul
To: Franklin, Benjamin


Sir
Nantes 20th Augt. 1782
By request of Mr. Laurens we have prevailed on Capt. Hardy to make application thro’ your channel for the releif that his necessitys claim, as an unfortunate prisoner in the Service of our Country. As Mr. Laurens inguages himself to become responsible to indemnify you to the Publick, we Sincerely hope you will make the necessary advance as soon as possible. Mr. Laurens will write you on this Subject.

We are most respectfully Your Excellency Most Obedt. Sts.
Watson & Cossoul
His Excellency Benja. Franklin Esqr. Passy
